Façade Tech., LLC v CNY Constr. 701 LLC (2021 NY Slip Op 07509)





Faade Tech., LLC v CNY Constr. 701 LLC


2021 NY Slip Op 07509


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Kern, J.P., Moulton, Mendez, Shulman, Higgitt, JJ. 


Index No. 653587/19 Appeal No. 14904 Case No. 2020-04934 

[*1]FaÇade Technology, LLC, etc., et al., Plaintiffs-Appellants,
vCNY Construction 701 LLC, et al., Defendants-Respondents, CNY Group LLC, et al., Defendants.


Cohen Seglias Pallas Greenhall & Furman PC, New York (Jason A. Copley and Gary J. Repke, Jr. of counsel), for appellants.
Dreifuss Bonacci & Parker, PC, New York (JoAnne M. Bonacci of counsel), for respondents.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about November 18, 2020, which denied as untimely plaintiff's motion to maintain its seventh cause of action, to enforce a statutory trust, as a class action, unanimously reversed, on the law, without costs, and the matter remanded for further proceedings consistent herewith.
Plaintiff's motion for class certification should not have been denied as untimely because plaintiff demonstrated good cause under CPLR 2004 for its brief, nonprejudicial delay in moving (see Gerard v Clermont York Assoc. LLC, 143 AD3d 478
[1st Dept 2016]; Galdamez v Biordi Constr. Corp., 50 AD3d 357 [1st Dept 2008]). Accordingly, we remand the matter for consideration of the merits of the motion. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021